Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 1 of 19 PageID: 151




 Scott S. Christie                         Erik Paul Belt
 MCCARTER & ENGLISH, LLP                   Anne E. Shannon
 Four Gateway Center                       MCCARTER & ENGLISH, LLP
 100 Mulberry Street                       265 Franklin St.
 Newark, New Jersey 07102-4056             Boston, Massachusetts 02110
 Tel: (973) 622-4444                       Tel: (617) 449-6500
 schristie@mccarter.com                    ebelt@mccarter.com
                                           ashannon@mccarter.com

 Attorneys for Plaintiff
 Hayward Industries, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 HAYWARD INDUSTRIES, INC.,                 Civil Action No. 3:21-cv-11645-ZNQ-
                                           TJB
                          Plaintiff,

                   v.                      MEMORANDUM IN SUPPORT OF
                                           HAYWARD’S MOTION FOR
 UPWARD SALES LIMITED; NU                  ALTERNATIVE SERVICE OF
 COBALT; 8STREME; SALTECH                  PROCESS AND EXTENSION OF
 LLC; and LAMBO PRODUCTS INC.              TIME TO SERVE

                          Defendants.


     I. INTRODUCTION

         Pursuant to Rule 4(f)(3), 4(h)(2), and 4(e) of the Federal Rules of Civil

 Procedure, Plaintiff Hayward Industries, Inc., requests that this Court grant

 Hayward leave to serve Upward Sales Limited and Nu Cobalt (collectively

 “Chinese defendants”) and their U.S.-based co-defendant, Lambo Products Inc.,

 (“Lambo”), by alternative means—namely, by e-mail through their websites and

 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 2 of 19 PageID: 152




 by e-mail to their legal counsel.    As explained below, alternative service will

 prevent delay and is more than reasonably calculated to notify these defendants.

         Upward Sales, Nu Cobalt, and Lambo appear to be related entities. Most

 probably, Nu Cobalt and Lambo are simply d/b/a’s or shell companies of Upward

 Sales or are otherwise owned or controlled by Upward Sales.           Whatever the

 connection, these three parties already have knowledge of the lawsuit in at least

 two ways. First, Hayward successfully served their co-defendants, Saltech LLC

 and 8Streme, and those two entities also appear to be d/b/a’s of Upward Sales or

 otherwise are owned or controlled by Upward Sales. Given this connection, it is

 likely that the other defendants received notice of the lawsuit via Saltech or

 8Streme. Second, Hayward’s counsel has been in communication with a lawyer,

 Farley Weiss, who purports to represent all of the defendants or at least has been in

 touch with them. Thus, the Chinese defendants and Lambo likely have received

 notice of the lawsuit through Mr. Weiss. Indeed, after trying numerous times but

 failing to complete service on Upward Sales, Nu Cobalt, and Lambo, Hayward sent

 notice of service on Saltech and 8Streme to Mr. Weiss and asked him if he would

 accept service on behalf of the other defendants. Mr. Weiss, however, has not

 replied.

         Having tried numerous times through a process server to complete service

 on Upward Sales, Nu Cobalt, and Lambo, and then having asked their counsel to


                                          2
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 3 of 19 PageID: 153




 accept service, Hayward now has no choice but to seek leave to serve these three

 defendants by alternative means. The only other means of contacting Upwards

 Sales, Nu Cobalt, and Lambo is through e-mail via counsel and through the e-mail

 addresses listed on their websites. Therefore, Hayward seeks to serve process on

 Upward Sales, Nu Cobalt, and Lambo by sending a copy of the summons and

 Complaint via their purported counsel’s e-mail address and via e-mail addresses

 listed on their websites. Moreover, Hayward requests additional time to serve the

 Chinese defendants and Lambo to ensure that service is completed in light of the

 existing August 19, 2021 deadline.

          II.      BACKGROUND

         A.        The Parties

         Hayward accuses five defendants of trademark infringement and other

 Lanham Act violations. Two defendants are headquartered in China (Upward

 Sales and Nu Cobalt), although Upward Sales also has a U.S. business address.

 Doc. 1, Complaint at ¶ 2. Nu Cobalt, however, appears to be a d/b/a of Upward

 Sales or is owned or controlled by Upward Sales. Id. at ¶¶ 5-8. Two of the

 defendants, Saltech and 8Streme, are based here in New Jersey. Lambo appears to

 be based in California. Id. at ¶¶ 3-7.

         All defendants appear to be related and are believed to be controlled or

 owned by Upward Sales or are d/b/a’s of Upward Sales. Upward Sales appears to


                                          3
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 4 of 19 PageID: 154




 manufacture or source the infringing products and to supply them to the other

 defendants for advertisement and sale in the United States.

         More specifically, before filing its complaint, Hayward sent two cease and

 desist letters to Defendants—one in February 2021 and a follow-up in April 2021.

 In mid-May, Hayward received a letter from Attorney Farley Weiss responding to

 the infringement claims. Declaration of Erik Paul Belt (Belt Decl.) at ¶¶ 4-7.

 However, Mr. Weiss was vague as to which defendants he represented, admitting

 only to represent “all the parties on our side.” Id. at ¶ 8. Hayward’s counsel asked

 Mr. Weiss to clarify exactly which parties he meant, but Mr. Weiss was non-

 committal. After several back and forth e-mails with Mr. Weiss, and unsatisfied

 with his responses, Hayward filed the complaint. Id. at ¶ 9. Shortly thereafter, Mr.

 Weiss finally admitted that he represented at least Upward Sales, Joseph Hui (the

 owner of Lambo), and potentially Saltech LLC. Mr. Weiss also indicated that he

 had been in touch with Lambo. Id. at ¶ 13.

         Hayward’s investigation of the “TESS” trademark registration database on

 the USPTO website (www.uspto.gov) revealed that Upward Sales owns a U.S.

 trademark registration for NU COBALT®, suggesting that it owns or controls

 Defendant Nu Cobalt or that Nu Cobalt is merely a d/b/a or trade name for Upward

 Sales. Complaint at ¶¶ 5-6.




                                          4
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 5 of 19 PageID: 155




         B.        The Alleged Trademark Infringement and Unfair Competition

          Hayward asserts claims for trademark infringement, false advertising,

 counterfeiting, false designation of origin, and other claims under the Lanham Act,

 as well as related claims under New Jersey statutory and common law. In general,

 Hayward alleges that Defendants are advertising and selling chlorine generation

 equipment for swimming pools (known as “salt cells”) that trades on Hayward’s

 federally registered marks, such as T-CELL-15® and AQUA RITE®.

         By way of background, pool chlorine generators are electronic systems that

 turn salt in the pool water into chlorine to sanitize the pool, eliminating the need to

 manually add liquid chlorine or chlorine pellets. These systems include various

 component parts, including salt cells. A salt cell is part of a larger salt chlorination

 system (e.g., Hayward’s AQUA RITE® system) that includes a controller circuit

 box and various other fittings and components. A T-CELL-15® salt cell may be

 included as part of a Hayward salt chlorination system.

         Shown below is a HAYWARD® T-CELL-15® salt cell, which is one of

 several models that Hayward sells under various trademarks. For example, some

 models also bear the TURBO CELL® or GOLDLINE® marks.




                                            5
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 6 of 19 PageID: 156




         These salt cells need to be replaced every few years. Defendants falsely

 advertise and pass off their replacement salt cells as HAYWARD® T-CELL-15®

 salt cells by, for example, advertising and selling counterfeit Hayward replacement

 salt cells or salt cells that are falsely associated with Hayward. See generally Dkt.

 No. 1, at ¶¶ 20- 43. Below is an example of an infringing ad on Amazon.




                                          6
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 7 of 19 PageID: 157




                                       7
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 8 of 19 PageID: 158




 Dkt. No. 1, at ¶¶ 46-48. As alleged, these adds fool consumers into believing that

 Defendants’ salt cells are actually genuine Hayward salt cells or that Hayward has

 approved them as suitable replacements for its genuine salt cells. Other instances

 of infringement are alleged in the Complaint. Dkt. No. 1, at, e.g., ¶¶ 43-73.



                                           8
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 9 of 19 PageID: 159




         C.        Hayward’s Unsuccessful Attempts to Serve Upwards Sales,
                   Lambo, and Nu Cobalt

         Hayward filed its complaint on May 21, 2021.          Dkt. No. 1. Hayward

 successfully served the two New Jersey-based defendants, Saltech and 8STreme,

 on May 29, 2021 and June 4, 2021, respectively. Belt Decl. at ¶ 12; see also Dkt.

 Nos. 6 and 7 (Returns of Service).1 After trying to unsuccessfully serve Upward

 Sales, Nu Cobalt, and Lambo numerous times at their U.S. addresses, Hayward

 ordered skip traces on Upward Sales, and Joseph and Martin Hui (who appear to

 own or manage the companies) to identify additional addresses for service.2 No

 other useful information was uncovered. Belt Decl. at ¶ 14.

         Therefore, Hayward sent Mr. Weiss a copy of the filed complaint and asked

 whether he would accept service on behalf of the remaining defendants. To date,

 Hayward has not received a response from Mr. Weiss. Id. at ¶ 15.

         Upward Sales, its d/b/a or shell company Nu Cobalt, and Lambo Products

 undoubtedly know about this lawsuit. First, Saltech and 8Streme were successfully

 served, and they appear to be either d/b/a’s of Upward Sales or closely related to

 them through common ownership and management. Second, Mr. Weiss appears to

 represent all of the defendants or, at least, Upward Sales and Mr. Hui (who in turn

 1
    Neither Saltech nor 8Streme has answered the complaint, however, and thus are
 in default.
 2
   A “skip trace” is used to uncover contact information on hard-to-find individuals.
 Process service companies provide this service for an additional fee.
                                          9
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 10 of 19 PageID: 160




 owns or manages Lambo and the other defendants). Belt Decl. at ¶¶ 3, 8, 13, 16.

 Accordingly, it is reasonable to conclude that all of the defendants already have

 notice of the lawsuit.

 IV.     LEGAL STANDARD

         A.        Alternative Service on Foreign Defendants

         Fed. R. Civ. P. 4(f) governs service of process on defendants in foreign

 countries and allows for service “by any internationally agreed means of service

 that is reasonably calculated to give notice,” Rule 4(f)(1), or “by other means not

 prohibited by international agreement, as the court orders.” Rule 4(f)(3); see also

 Title Trading Servs. USA, Inc. v. Kundu, No. 3:14-CV-225-RJC-DCK, 2014 WL

 4053571, at *2 (W.D.N.C. Aug. 15, 2014) (granting service by alternative means

 and holding that service by e-mail did not violate any international agreements).

 Courts, including those in this District, have interpreted rule 4(f)(3) “to allow for

 any means of service [directed by the court] that provides reasonable assurance

 that the defendant will be provided notice of the lawsuit, and is not prohibited by

 an international agreement.” Id; Vanderhoef v. China Auto Logistics Inc., No.

 218CV10174CCCSCM, 2019 WL 6337908, at *4 (D.N.J. Nov. 26, 2019) (holding

 that service through US counsel appears reasonably calculated to provide Chinese

 defendants notice of the current action against them and satisfies due process

 requirements).        Additionally, “Rule 4(f) does not denote any hierarchy or


                                            10
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 11 of 19 PageID: 161




 preference for one method of service over another.” Enovative Techs., LLC v.

 Leor, 622 F. App'x 212, 214 (4th Cir. 2015) (allowing service by e-mail). Courts

 have wide discretion in ordering service of process under Rule 4(f)(3), which

 “provides the court with… flexibility and discretion… empowering courts to fit the

 manner of service utilize to the facts and circumstances of the particular case.” Id.

         A plaintiff need not first exhaust attempts at service via the Hague

 Conventions or other procedures under Rules 4(f)(1) and 4(f)(2) before requesting

 alternative means of service under Rule 4(f)(3). See, e.g., Gramercy Ins. Co. v.

 Kavanagh, No. 3:10-CV-1254-D, 2011 WL 1791241, at *1 (N.D. Tex. May 10,

 2011); Rio Properties, Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1015 (9th Cir.

 2002) (holding that Rule 4(f)(3) “stands independently, on equal footing [and] is

 merely one means among several which enables service of process on an

 international defendant”).   Indeed, courts have frequently held that delays in

 service under the Hague Convention and the additional expense of serving a

 defendant in a foreign country are valid reasons for allowing alternative service in

 the first instance. See Affinity Labs of Texas, LLC v. Nissan N. Am. Inc., No.

 WA:13-CV-369, 2014 WL 11342502, at *3 (W.D. Tex. July 2, 2014) (granting

 plaintiff’s motion for alternative service on foreign companies and holding that the

 Hague Convention is not mandatory and would cause unnecessary expense and

 delay).


                                          11
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 12 of 19 PageID: 162




         The only real requirement for alternative service on a foreign defendant is

 that the service must comply with Constitutional notions of due process. “In order

 to fulfill due process requirements under Rule 4(f)(3), a court must approve a

 method of service that is reasonably calculated under all the circumstances’ to give

 notice to the defendant.” Enovative Techs., 622 F. App'x at 214. “Courts have

 authorized a wide variety of alternative methods of service including publication…

 and most recently email.” Rio Properties, Inc., 284 F.3d at 1016.

         B.        Alternative Service on Domestic Defendants

         Service on a U.S. defendant may be effected by “following state law for

 serving a summons in an action brought in courts of general jurisdiction in the state

 where the district court is located or where service is made.” Fed. R. Civ. P.

 4(e)(1). In this case, Hayward may rely upon New Jersey law for the appropriate

 method of service. New Jersey Court Rule 4:4-4(b)(3) permits constructive or

 substitute service when personal service cannot be effectuated.

         C.        Extension of Time to Complete Service

         Fed. R. Civ. P. 4(m) permits an extension of time to complete service upon a

 showing of good cause. When, as is the case here, despite its diligence, a plaintiff

 “can find neither the defendant, nor defendant’s last and usual abode, nor any agent

 upon whom service may be made,” Rule 4:4-4 permits a plaintiff to serve a

 defendant with process through alternative means. N.J. Ct. R. 4:4-4(b)(3).


                                           12
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 13 of 19 PageID: 163




 V.      ARGUMENT

         A.        Hayward Proposes Alternative Service of Process on Upward
                   Sales and Lambo via E-mail to their Counsel and to Nu Cobalt via
                   the E-mail Address Listed on its Website

         The United States and China have both signed the Hague Convention. But

 service through the Hague Convention could take “1-2 years to complete and is

 frequently unsuccessful.” Celgard, LLC. v. Shenzen Senior Tech. Material Co., No.

 3:20-CV-130-GCM, 2020 WL 2575561, at *3 (W.D.N.C. May 21, 2020) (noting

 that alternative service by e-mail to unserved defendants is appropriate); Exhibit

 Q, Hayward v. Blueworks Corporation et al., CA No. 3:20-cv-00710-FDW-DSC

 (W.D. N.C. January 22, 2021) (granting alternative service by e-mail to unserved

 Chinese defendants appropriate to provide actual notice of pending action); see

 also TV Ears, Inc., v. Joyshiya Development Limited, et al., No. 320-CV-

 01708WQHBGS, 2021 WL 165013, at *4 (S.D. Cal. Jan. 19, 2021) (granting

 alternative service via e-mail on Chinese defendants). Thus, to prevent the delay

 and expense associated with the Hague Convention, Hayward seeks an order from

 this Court that service may be accomplished via electronic means on the two

 Chinese defendants, Nu Cobalt and Upward Sales, via the e-mail address sales-

 thlhk@outlook.com listed on Nu Cobalt’s website, and via their counsel’s email,

 fweiss@weissiplaw.com.




                                            13
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 14 of 19 PageID: 164




         The Hague Convention does not prohibit service by e-mail. China only has

 objected to service under Article 10(A), which provides for service by “Postal

 channels.” Hague Conv. Art. 10(a), 20 U.S.T. 361. “Where a signatory nation has

 objected to only those means of service listed in Article [10], a court acting under

 Rule 4(f)(3) remains free to order alternative means of service that are not

 specifically referenced in Article [10]. Gurung v. Malhotra, 279 F.R.D. 215, 219

 (S.D.N.Y. 2011); Title Trading Servs. USA, Inc., 2014 WL 4053571, at *2 (“courts

 have allowed for such [e-mail] service, holding that it did not violate any

 international agreement, where the objections of the recipient nation are limited to

 those means enumerated in Article 10”); see also Exhibit L, NBA Properties Inc.,

 et al v. The P’ship and Uninc. Ass’n. Identified in Schedule “A,” (N.D. IL July 15,

 2021) (holding “district courts have authority to allow service by email as

 alternative means of service”); Philip Morris USA Inc. v. Veles, Ltd., No. 06 Civ.

 2988, 2007 WL 725412, at *2–3 (S.D.N.Y. Mar. 12, 2007) (permitting service by

 electronic mail under Rule 4(f) where it was reasonably likely to reach defendant).

         Although Article 10(A) mentions “postal channels,” it does not mention

 service by e-mail, online messaging system, or any other electronic means. Thus,

 China’s objections to postal channels do not prohibit service by electronic means.

 Exhibit M, See Oakley v. The P’ship and Uninc. Ass’n. Identified in Schedule

 “A,” 20-cv-05049 (N.D. Ill. July 9, 2021) (holding that alternative service via e-


                                         14
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 15 of 19 PageID: 165




 mail in connection with Chinese defendants was proper); see Microsoft Corp. v.

 Goldah.com Network Tech. Co., No. 17-CV-02896-LHK, 2017 WL 4536417, at *4

 (N.D. Cal. Oct. 11, 2017) (denying defendants’ motion to dismiss for defect in

 service and holding China’s objection to Article 10 does not prohibit e-mail

 service, and therefore plaintiffs’ service via e-mail on Chinese defendants was

 proper); Williams–Sonoma Inc. v. Friendfinder Inc., 2007 WL 1140639, at *2

 (N.D. Cal. Apr. 17, 2007) (permitting service by e-mail, but not by international

 mail, for defendants in countries that objected to Article 10’s “postal channels” of

 the Hague Convention). Because service under the Hague Convention is lengthy

 and costly, and because there is no international agreement prohibiting electronic

 service, allowing alternative service by electronic means under Rule 4(f)(3) (e.g.,

 by e-mail or a website’s message system) is warranted.

         Moreover, Hayward has been diligent in attempting to complete service.

 Hayward has conducted a pre-suit investigation to identify contact information for

 the defendants, has reviewed Defendants’ websites, paid for a skip traces, hired

 process servers to serve the complaint at the Chinese defendants’ U.S. addresses in

 California, and even asked counsel to accept service on behalf of the remaining

 defendants.       See Belt Decl. at ¶¶ 10-15.   Having failed to find the Chinese

 defendants at their U.S. business addresses, Hayward is left with having to serve

 them in China. In such a circumstance, alternative service by e-mail is warranted.


                                          15
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 16 of 19 PageID: 166




 See Exhibit Q, Hayward v. Blueworks Corporation et al., CA No. 3:20-cv-00710-

 FDW-DSC (W.D.N.C. January 22, 2021) (granting Hayward’s motion for

 alternative service on Chinese defendants by e-mail, which was sufficient to

 provide actual notice of pending action); Exhibit N, Minden Pictures, Inc v.

 Ammoland, Inc., No. 3:20-cv-02276-MAS-TJB (D.N.J. June 23, 2020) (granting

 plaintiff’s motion for alternative service and finding plaintiff made diligent efforts

 to locate and serve defendant); Exhibit O, Viahart, LLC v. Does 1-73, No. 6:18-

 cv-604-RWS-KNM (E.D. T.X. June 17, 2020) (granting Plaintiff’s motion for

 alternative service by e-mail).

         Service by e-mail is an appropriate alternative in this case. Nu Cobalt’s

 FAQ webpage includes its e-mail address at the top and states: “[i]f you need

 interact with us, you may send us email: sales-thlhk@outlook.com.” Hayward has

 previously sent emails to this address, and it appears to be valid because

 Hayward’s e-mails did not bounce back as undeliverable. Belt Decl., at ¶¶ 4-6.

 Furthermore, Lambo, Nu Cobalt, and Upwards Sales are very likely already aware

 of this action. All the defendants in the action are believed to have common

 ownership and are represented by the same attorney. Hayward has been in contact

 with that attorney, Mr. Weiss, and he has variously stated that he represents “all the

 parties on our side” and, later, confirmed that he represents Upward Sales and

 Joseph Hui, who runs Lambo Products, Upward Sales, and presumably Nu Cobalt.


                                          16
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 17 of 19 PageID: 167




 See Decl. of Erik P. Belt., at ¶¶ 8, 13. As such, allowing service by e-mail to U.S.

 counsel is a practical solution that should be sufficient to effect service here. See

 Exhibit R, Hayward Industries Inc., v. Saltwater Pool Supplies d/b/a Salt Pool

 Store, d/b/a Saltpoolstore.com et al., CA No. 2:20- cv-06105-KM-ESK (D.N.J.

 August 12, 2020) (granting Hayward’s motion for alternative service by e-mail);

 see Dan Werremeyer jr., v. Shinewide Shoes, Ltd., No. CV1910228MASLHG,

 2021 WL 3291683, at *5 (D.N.J. July 31, 2021) (finding alternative service via

 mail on defendant’s U.S. counsel not prohibited by the Hague Service

 Convention); see also Myer v. Zhao Tang Kuang, No. CV 19-09385, 2020 WL

 525913, at *2 (D.N.J. Jan. 31, 2020) (allowing motion to permit alternative service

 to the e-mail address used previously when the e-mail was “not returned as

 undeliverable.”); Celgene Corp. v. Blanche Ltd., No. CV16501SDWLDW, 2017

 WL 1282200, at *3 (D.N.J. Mar. 10, 2017) (allowing for alternative service of

 process by e-mail); Exhibit S, Brian Horowitz v. Sekey Group, CA. No. SACV-

 21-00771-CJC(DFMx) (C.D. Cal. August 3, 2021). (granting plaintiff’s motion for

 alternative service because plaintiff attempted to serve defendant with reasonable

 diligence); Exhibit P, Active Creations LLC, v. Beijing Jinwei Kangada Medical

 Instrument Ltd., 2:21-cv-406-RCY-RJK (E.D. V.A. July 27, 2021) (granting

 plaintiff’s motion for alternative service of process by e-mail on Chinese

 defendant).


                                          17
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 18 of 19 PageID: 168




          In summary, providing notice via e-mail to Nu Cobalt’s email address listed

 on its website and to legal counsel is reasonably calculated under the

 circumstances to notify the remaining defendants of the pendency of this action

 and give them an opportunity to present their defenses Authorizing service of

 process via e-mail will benefit all parties and the Court by ensuring that the

 defendants receive prompt notice of this action, thus allowing the case to move

 forward expeditiously.

          In addition, Hayward also requests an extra twenty (20) days to complete

 service in case unforeseen problems arise. Again, Hayward has been diligent and

 has tried to find and serve the defendants through various means. As such, there is

 good cause for an extension. See Nabi v. Childs, No. CV1912872ESMAH, 2019

 WL 5800254, at *5 (D.N.J. Nov. 7, 2019) (granting motion for alternative service

 and extension of time to serve based on plaintiff’s demonstrated due diligence in

 its attempt to serve defendants not through any fault or lack of effort on plaintiff’s

 part).

          IV.      CONCLUSION

          For the reasons set forth above, Hayward respectfully requests that the Court

 allow alternative service by e-mail as to Defendants Upward Sales Limited, Lambo

 Products Inc., and Nu Cobalt via the e-mail address sales-thlhk@outlook.com, and

 through their attorney’s e-mail address fweiss@weissiplaw.com, and grant an


                                            18
 ME1 37071890v.1
Case 3:21-cv-11645-ZNQ-TJB Document 9-1 Filed 08/11/21 Page 19 of 19 PageID: 169




 extension of twenty (20) days to serve Upward Sales, Lambo, and Nu Cobalt.


 Dated: August 11, 2021              s/Scott S. Christie
                                     Scott S. Christie
                                     MCCARTER & ENGLISH, LLP
                                     Four Gateway Center
                                     100 Mulberry Street
                                     Newark, New Jersey 07102-4056
                                     Tel: (973) 622-4444

                                     Erik Paul Belt
                                     Anne E. Shannon
                                     MCCARTER & ENGLISH, LLP
                                     265 Franklin St.
                                     Boston, Massachusetts 02110
                                     Tel: (617) 449-6500
                                     ebelt@mccarter.com
                                     ashannon@mccarter.com

                                     Attorneys for Plaintiff
                                     Hayward Industries, Inc.




                                       19
 ME1 37071890v.1
